DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending.

Claim Objections
Claims 1-28 objected to because of the following informalities:  
The limitation “ranging from of” in claims 1 and 20 should be corrected to read “”ranging from”.
The limitation “fluorine group” in claims 12 and 26 should be corrected to read “fluorine atom”.
The limitation “the aromatic fluorocarbon comprises 10% to 80% by volume of the electrolyte” in claim 14 should be corrected to read “the aromatic fluorocarbon represents 10% to 80% by volume of the electrolyte”.
The limitation “the aromatic fluorocarbon comprises 20% to 80% by volume of the electrolyte” in claim 15 should be corrected to read “the aromatic fluorocarbon represents 20% to 80% by volume of the electrolyte”.
Claims 2-11, 13, 16-25, 27, and 28 are objected to as being dependent on the objected claims 1 and 20
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 11 and 25 recite the broad recitation “fluorinated phenyl compound”, and the claim also recites “fluorinated benzene” which is the narrower statement of the range/limitation (a fluorinated benzene is a fluorinated phenyl in par.0032 of the specification, wherein R1-R6 are hydrogen or fluorine atoms, and at least one of R1 and R6 is a fluorine atom) . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 12 and 13 are rejected to as being dependent on the rejected claim 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 depends on claim 1 and recites the limitation “the lithium salt comprises at least one of an inorganic lithium salt or an organic lithium salt”. However, there are only two possibilities for a salt, to be an inorganic salt or an organic salt. Therefore, claim 5 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-13, 17, 18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasato et al. (US 2016/0211551).

-a mixed solvent of ethylene carbonate (EC), dimethyl carbonate (DMC), and methyl ethyl carbonate (EMC);
-LiPF6 in an amount of 1mol/l; and
-10wt% of fluorobenzene (Example 3 in Table 1 in par.0247).
The mixed solvent meets the limitations of claim 1 for a solvent comprising carbonate esters, and fluorobenzene is an aromatic fluorocarbon.
LiPF6 is a lithium salt in claim 1, but the amount of LiPF6 is not within the range in claim 1.
However, Miyasato et al. teach that the electrolyte may comprise the lithium salt in an amount of up to 3mol/l (par.0180).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to increase the amount of LiPF6 to 3mol/l in the electrolyte of Miyasato et al.
Fluorobenzene represents only 10wt% of the electrolyte (see Example 3 in Table 1 in par.0247). Therefore, the content of LiPF6 in the mixed solvent comprising carbonates is expected to be more than 3mol/l and under 15 mol/l.
The electrolyte is used in a lithium secondary battery (see par.0220).
Therefore, the electrolyte in claim 1 is obvious over the electrolyte of Miyasato et al.
With regard to claim 5, LiPF6 is an inorganic lithium salt.
With regard to claim 6, LiPF6 meets the claim limitations.

Dimethyl carbonate (DMC) and methyl ethyl carbonate (EMC) are linear carbonates and meet the limitations of claim 9.
Ethylene carbonate (EC) is a cyclic carbonate ester and meets the limitations of claim 10.
With regard to claim 11, fluorobenzene meets the limitations for a fluorinated phenyl compound and a fluorinated benzene compound.
With regard to claim 12, fluorobenzene is the claimed compound wherein R1 is a fluorine atom, and R2-R6 are hydrogen atoms.
With regard to claim 13, fluorobenzene meets the claim limitations.
With regard to claims 17-18, Miyasato et al. teach that the electrolyte may comprise the lithium salt in an amount of up to 3mol/l (par.0180).
Ishii et al. (US 2008/0241687) evidences that an electrolyte comprising an electrolyte salt in an amount of 1.5-3 mol/l has the viscosity of 5-30cP (par.0094).
Therefore, the electrolyte of Miyasato et al. would be expected to have a viscosity within the range of 5-30cP. This range overlaps the claimed ranges.
With regard to claim 20, Miyasato et al. teach a lithium secondary battery comprising a negative electrode, a positive electrode, and a non-aqueous electrolyte.
The electrolyte comprises:
-a mixed solvent of ethylene carbonate (EC), dimethyl carbonate (DMC), and methyl ethyl carbonate (EMC);
6 in an amount of 1mol/l; and
-10wt% of fluorobenzene (par.0220-0233 and Example 3 in Table 1, par.0247).
The mixed solvent meets the limitations of claim 20 for a solvent comprising carbonate esters, and fluorobenzene is an aromatic fluorocarbon.
LiPF6 is a lithium salt in claim 20, but the amount of LiPF6 is not within the range in claim 20.
However, Miyasato et al. teach that the electrolyte may comprise the lithium salt in an amount of up to 3mol/l (par.0180).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to increase the amount of LiPF6 to 3mol/l in the electrolyte of Miyasato et al.
Fluorobenzene represents only 10wt% of the electrolyte (see Example 3 in Table 1 in par.0247). Therefore, the content of LiPF6 in the mixed solvent comprising carbonates is expected to be more than 3mol/l and under 15 mol/l.
Therefore, the battery cell in claim 20 is obvious over the lithium secondary battery of Miyasato et al.
With regard to claims 21 and 22, Miyasato et al. teach that the positive electrode comprises LiCoO2 (par.0224).  LiCoO2 is a lithium-transition metal compound in claim 21, and a lithium cobalt oxide in claim 22.
With regard to claim 23, Miyasato et al. teach that the negative electrode comprises graphite (par.0221).
With regard to claim 24, LiPF6 meets the claim limitations.

With regard to claim 26, fluorobenzene is the claimed compound wherein R1 is a fluorine atom, and R2-R6 are hydrogen atoms.
With regard to claim 27, fluorobenzene meets the claim limitations.

Claims 1-6, 8-16, 19-22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 2015/0288029) in view of Lim et al. (US 2004/0214091).
With regard to claims 1 and 2, Lv et al. teach an electrolyte comprising:
-a mixed solvent including ethylene carbonate (EC), ethyl methyl carbonate (EMC), dimethyl carbonate (DMC), and dimethyl methylphosphonate (DMMP), and
-LiPF6 in an amount of 5mol/L (Example 1 in par.0033).
The mixed solvent meets the limitations for a solvent comprising carbonate esters, and LiPF6 is a lithium salt.
Lv et al. fail to teach that the electrolyte comprises an aromatic fluorocarbon.
Lim et al. teach an electrolyte for a lithium battery, wherein the electrolyte comprises a non-aqueous organic solvent and a lithium salt (abstract). It is preferable to use a mixture of carbonates and aromatic hydrocarbon solvents. When a carbonate solvent and an aromatic hydrocarbon are mixed with each other, the electrolyte performance is enhanced (par.0044-0046).

Lv et al. teach that the electrolyte comprises dimethyl methylphosphonate (DMMP) in amount of 10wt% (Example 1 in par.0033). When the solvent comprises aromatic hydrocarbon in combination with carbonate solvents and DMMP, the amount of LiPF6 in the carbonate solvents is expected to be more than 5mol/l and less than 15mol/l.
Lim et al. teach that the aromatic hydrocarbon may be fluorobenzene (par.0046 and Examples 1-6 in par.0054-0060), which is an aromatic fluorocarbon.
Lv et al. further teach that the electrolyte is used in a lithium battery (par.0033).
Therefore, the electrolyte of Ly modified by Lim is equivalent to the electrolyte in claims 1 and 2.
With regard to claim 3, Lv et al. teach that the electrolyte may comprise LiPF6 in an amount of 1.5 to 7 mol/l (abstract). 
Lv et al. teach that the electrolyte comprises dimethyl methylphosphonate (DMMP) in amount of 10wt% (Example 1 in par.0033). When the solvent comprises a small amount of aromatic hydrocarbon in combination with carbonate solvents and DMMP, the amount of LiPF6 in the carbonate solvents is expected to be within the claimed range.
6 in an amount of 1.5 to 7 mol/l (abstract).
Onagi et al. (US 2014/0186696) shows that LiPF6 is supersaturated at 5-7 mol/l at 25oC in a mixed solvent of ethylene carbonate (EC) and dimethyl carbonate (DMC) (section (2) in par.0028),
Therefore, it would be expected that LiPF6 is supersaturated in the solvent of Lv modified by Lim.
With regard to claim 5, LiPF6 is an inorganic lithium salt.
With regard to claim 6, LiPF6 meets the claim limitations.
With regard to claims 8-10, the mixed solvent of Lv et al. comprises ethylene carbonate (EC), dimethyl carbonate (DMC), and ethyl methyl (EMC) (par.0033). 
Dimethyl carbonate (DMC) and methyl ethyl carbonate (EMC) are linear carbonates and meet the limitations of claim 9.
Ethylene carbonate (EC) is a cyclic carbonate ester and meets the limitations of claim 10.
With regard to claim 11, fluorobenzene meets the limitations for a fluorinated phenyl compound and a fluorinated benzene compound.
With regard to claim 12, fluorobenzene is the claimed compound wherein R1 is a fluorine atom, and R2-R6 are hydrogen atoms.
With regard to claim 13, fluorobenzene meets the claim limitations.
With regard to claims 14 and 15, Lim et al. teach that the carbonate solvents and the aromatic hydrocarbon solvents may be mixed in a volume ratio 
With regard to claim 16, Lv et al. teach that the electrolyte may comprise LiPF6 in an amount of 1.5 to 7 mol/l (abstract).
With regard to claim 19, dimethyl methylphosphonate (DMMP) is a flame retardant, as evidenced in par. 0011 of Zhang et al. (US 2018/0251681).
With regard to claim 20, Lv et al. teach a lithium battery comprising a positive electrode, a negative electrode, and an electrolyte including:
-a mixed solvent including ethylene carbonate (EC), ethyl methyl carbonate (EMC), dimethyl carbonate (DMC), and dimethyl methylphosphonate (DMMP), and
-LiPF6 in an amount of 5mol/L (Example 1 in par.0033).
The mixed solvent meets the limitations for a solvent comprising carbonate esters.
LiPF6 is a lithium salt, and the amount of lithium salt is within the range in claims 20.
Lv et al. fail to teach that the electrolyte comprises an aromatic fluorocarbon.
Lim et al. teach an electrolyte for a lithium battery, wherein the electrolyte comprises a non-aqueous organic solvent and a lithium salt (abstract). It is preferable to use a mixture of carbonates and aromatic hydrocarbon solvents. When a carbonate solvent and an aromatic hydrocarbon are mixed with each other, the electrolyte performance is enhanced (par.0044-0046).

Lv et al. teach that the electrolyte comprises dimethyl methylphosphonate (DMMP) in amount of 10wt% (Example 1 in par.0033). When the solvent comprises aromatic hydrocarbon in combination with carbonate solvents and DMMP, the amount of LiPF6 in the carbonate solvents is expected to be more than 5mol/l and less than 15mol/l.
Lim et al. teach that the aromatic hydrocarbon may be fluorobenzene (par.0046 and Examples 1-6 in par.0054-0060), which is an aromatic fluorocarbon.
 Therefore, the lithium battery of Lv modified by Lim is equivalent to the battery cell in claim 20.
With regard to claims 21 and 22, Lv et al. teach that the positive electrode comprises LiCoO2 (par.0033).  LiCoO2 is a lithium-transition metal compound in claim 21, and a lithium cobalt oxide in claim 22.
With regard to claim 24, LiPF6 meets the claim limitations.
With regard to claim 25, fluorobenzene meets the limitations for a fluorinated phenyl compound and a fluorinated benzene compound.
With regard to claim 26, fluorobenzene is the claimed compound wherein R1 is a fluorine atom, and R2-R6 are hydrogen atoms.
With regard to claim 27, fluorobenzene meets the claim limitations.
.

Claims 1 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 2012/0115068) in view of Iwaya (US 2012/0164542).
With regard to claim 1, Nakanishi teaches a liquid electrolyte containing a lithium salt and an organic solvent, wherein the concentration of lithium salt is 0.2-3 mol/l (par.0060).
The examples of organic solvents include carbonates and a fluorine-based solvents, such as hexafluorobenzene (par.0060).
Nakanishi et al. do not specifically teach an electrolyte comprising a combination of carbonates and hexafluorobenzene.
Iwaya et al. teach a non-aqueous electrolyte solution which may be used in a lithium-air secondary battery, said electrolyte comprising a carbonate solvent (par.0017 and par.0025). 
Iwaya et al. further teach that hexafluorobenzene is a property-improving additive for an electrolyte to improve the cycle characteristics and capacity maintaining property after storage at high temperature (par.0044 and par.0048). A property-improving additive is included in the electrolyte in amount of up to 5wt% (par.0049).
Therefore, it would have been obvious to one of ordinary skill in the art to use a carbonate solvents and up to 5wt% hexafluorobenzene in the liquid electrolyte of Nakanishi et al., in order to improve the cycle characteristics and capacity maintaining property after storage at high temperature.

Therefore, the electrolyte of Nakanishi modified by Iwaya is equivalent to the electrolyte in claim 1.
With regard to claim 5, Nakanishi teaches that the lithium salt may be an inorganic salt or an organic salt (par.0060).
With regard to claim 6, Nakanishi teaches that the lithium salt may be LiPF6, LiBF4, LiClO4, or LiAsF6 (par.0060).
With regard to claim 7, Nakanishi teaches that the lithium salt may be LiCF3SO3, LiN(CF3SO3)2, or LiN(C2F6SO2)2 (par.0060).
With regard to claims 8-10, Nakanishi teaches that the solvent may be ethylene carbonate (EC), propylene carbonate (PC), butylene carbonate, dimethyl carbonate (DMC), diethyl carbonate (DEC), ethyl methyl carbonate (EMC) (par.0060).
Dimethyl carbonate (DMC), diethyl carbonate (DEC), and ethyl methyl carbonate (EMC) are linear carbonates and meet the limitations of claim 9.
Ethylene carbonate (EC) and propylene carbonate (PC) are cyclic carbonates and meet the limitations of claim 10.
With regard to claim 11, hexafluorobenzene meets the limitations for a fluorinated phenyl compound and a fluorinated benzene compound.
With regard to claim 12, hexafluorobenzene is the claimed compound wherein R1 -R6 are fluorine atoms.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722